UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1705


ERIC S. CLARK,

                 Plaintiff – Appellant,

          v.

THE COUNTY OF FAIRFAX, VIRGINIA; RICHARD W. NAGEL,
Individually and in capacity as employee of Fairfax County,
Virginia; R. L. DAVIS, Individually and in capacity as
employee   of   Fairfax  County,   Virginia;  JOHN   SPATA,
Individually and in capacity as employee of Fairfax County,
Virginia; JOHN H. KIM, Individually and in capacity as
employee of Fairfax County, Virginia; T. B. SMITH,
Individually and in capacity as employee of Fairfax County,
Virginia; S. N. BRIM, Individually and in capacity as
employee of Fairfax County, Virginia; JONATHAN STERN,
Individually and in capacity as employee of Fairfax County,
Virginia; KENNETH PFEIFFER, Individually and in capacity as
employee of Fairfax County, Virginia; RANDALL C. HARGUS,
Individually and in capacity as employee of Fairfax County,
Virginia; JOHN DOE #1; JOHN DOE #2; JOHN DOE #3; JOHN DOE
#4; JOHN DOE #5; JOHN DOE #6; JOHN DOE #7; JOHN DOE #8;
JOHN DOE #9; JOHN DOE #10; JOHN DOE #11; JOHN DOE #12; JOHN
DOE #13; JOHN DOE #14; JOHN DOE #15; JOHN DOE #16; JOHN DOE
#17; JOHN DOE #18; JOHN DOE #19; JOHN DOE #20; JOHN DOE
#21; JOHN DOE #22; JOHN DOE #23; JOHN DOE #24; JOHN DOE
#25; JOHN DOE #26; JOHN DOE #27; JOHN DOE #28; JOHN DOE
#29; JOHN DOE #30,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00616-GBL-JFA)
Submitted:   November 4, 2015          Decided:     December 3, 2015


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric S. Clark, Appellant Pro Se. Jamie Marie Greenzweig, FAIRFAX
COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia; John David Gilbody,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Eric S. Clark appeals the district court’s order denying

his    motion   for   leave     to    amend   the     complaint,   following      the

district court’s dismissal of Clark’s first complaint under Fed.

R. Civ. P. 12(b)(6) and this Court’s affirmance of that order.

See Clark v. Cnty. of Fairfax, 554 F. App’x 171 (4th Cir. 2014)

(No.    13-2101).       We     have    reviewed     the   record    and    find    no

reversible error.        Accordingly, we affirm the district court’s

order.     We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented     in   the    materials

before   this   court    and    argument      would    not   aid   the    decisional

process.

                                                                            AFFIRMED




                                          3